Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the subject application filed on 01/12/2021:
Claims 1-18 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Applicant’s Specification does not assign or suggest a particular type/definition to the term “V2X-compliant messages” or otherwise indicate that this term is used in a manner other than its ordinary and customary meaning. Therefore, in determining the ordinary and customary meaning of the claim term “V2X-compliant messages” as viewed by a person of ordinary skill in the art, it is appropriate to consult a general dictionary definition of the word/term “V2X vehicle-to-everything messaging/communications” for guidance.  Comaper Corp. v. Antec, Inc., 596 F.3d 1343, 1348 (Fed. Cir. 2010).
The ordinary meaning of the word/term “V2X-compliant messages/communications” includes the following: “…a vehicle-to-everything (V2X) communication between a vehicle and any entity that may affect, or may be affected by, the vehicle; vehicle-to-everything (V2X) communication is a vehicular communication system that incorporates other more specific types of communication as V2I (vehicle-to-infrastructure), V2N (vehicle-to-network), V2V (vehicle-to-vehicle), V2P (vehicle-to-pedestrian), V2D (vehicle-to-device).”  
https://en.wikipedia.org/wiki/Vehicle-to-everything (last visited 08/03/2022).
Hence, for the purpose of this examination, the term “V2X-compliant messages” will be interpreted as V2I-compliant messages (vehicle-to-infrastructure messages/communications) as well a as V2N-compliant messages (vehicle-to-network messages/communications), V2V-compliant messages (vehicle-to-vehicle messages/communications), V2P-compliant messages (vehicle-to-pedestrian messages/communications), V2D-compliant messages (vehicle-to-device messages/communications).


Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.1.1	Claims 1, 7 and 13 recite the limitation "the immediate vicinity" in the bodies of the claims. There is insufficient antecedent basis for this limitation in the claims.
1.1.2	Claims 2-6, 8-12 and 14-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-18 rejected under 35 U.S.C. 103 as being unpatentable over RAWASHDEH (US 20180257615A1) in view of Jin (US 20220097708A1).
As per claims 1, 7 and 13, RAWASHDEH discloses through the invention (see entire document), a method/system/computer readable non-transitory medium comprising: 
at a vehicle (see entire document, particularly fig. 1-3 – teaching vehicle 12): 
receiving a signal phase and time (SPAT)-compliant message from a traffic light, wherein the SPAT-compliant message indicates operational information concerning the traffic light (see entire document, particularly fig. 2-3, Para [0021-0022, 0026-0027, 0030, 0032, 0034-0036, 0038-0041, 0044-0045, 0049, 0051-0052, 0054, 0057] – teaching traffic lights 32 that sends vehicle 12 Signal Phase and Timing (SPaT) messages and Map data (MAP) messages (hereinafter, collectively referred to as “SPaT/MAP messages”) that contain traffic light state information of traffic lights 32 from which the SPaT/MAP messages are transmitted); 
receiving V2X-compliant messages from a plurality of vehicles in the immediate vicinity of the traffic light (see entire document, particularly fig. 2-3, Para [0021, 0052] – teaching Vehicle-to-Infrastructure communication that includes V2I communication through which the vehicle 12 sends messages to infrastructures and communication through which infrastructures send messages to the vehicle 12; Automated Comfortable Brake (ACB) triggered based on the SPaT/MAP messages which the auto-braking system 10 can detect from a traffic light 32 through V2I communication earlier than the auto-braking system 10 detects the traffic light 32 by the camera 1); 
comparing contents of the SPAT-compliant message to contents of the V2X-compliant messages, and based upon the comparing determining a confidence level that the contents of the SPAT-compliant message are correct (see entire document, particularly fig. 1, 4-6, Para [0014, 0037-0040, 0047-0049, 0054] – teaching matching process, during which verifying portion 40 that compares the color of the traffic light 32 obtained from the SPaT message; the verifying portion 40 that performs the matching process by comparing the color obtained from the SPaT message with the color obtained from the captured image (by vehicle camera 18) for each frame during the validation period); 
comparing the confidence level to a predetermined threshold (see entire document, particularly fig. 6, Para [0042-0043, 0046-0048, 0053] – teaching verifying portion 40 that executes the confidence level test at Step 200), 
when the confidence level is below the predetermined threshold, preventing a first action from being taken at the vehicle; when the confidence level is above the predetermined threshold, performing a second action at the vehicle (see entire document, particularly fig. 6, Para [0047-0050] – teaching steps S200, S210, S220 - “NO,” “YES” scenarios, when or if the confidence level test is not satisfied “NO”/satisfied “YES”); 
wherein the first action controls the operation of first components of the vehicle and the second action controls second components of the vehicle (see entire document, particularly fig. 6, Para [0050] – teaching controlling vehicle braking device).
RAWASHDEH does not explicitly disclose through the invention, or is missing a first action, a second action at the vehicle.
However, Jin, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in Para [0016, 0028, 0032, 0039, 0038, ], sensor-based traffic light detector that produces a sensor-based detection output, and the V2I-based traffic light detector that produces a V2I-based detection output; each of the two detection outputs that has an associated confidence level indicating how likely it is that the output in question is accurate and trustworthy; a fusion operation in the traffic light detection system that, depending on the particular embodiment: (1) selects as the final traffic-light-detection output whichever of the sensor-based detection output and the V2I-based detection output has the higher associated confidence level or (2) generates the final traffic-light-detection output by fusing the sensor-based detection output and the V2I-based detection output using a learning-based classifier; the traffic light detection system that can, via a control module, provide the final traffic-light-detection output to downstream control components of the vehicle (e.g., one or more autonomous driving modules) to control the operation of the autonomous vehicle (e.g., steering, acceleration, braking, etc.) based, at least in part, on the final traffic-light-detection output.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of RAWASHDEH by incorporating, applying and utilizing the above steps, technique and features as taught by Jin, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to control operation of an autonomous vehicle via traffic light detection at an intersection using a sensor-based traffic light detector to produce a sensor-based detection output, the sensor-based detection output having an associated first confidence level; via performing traffic light detection at the intersection using a vehicle-to-infrastructure-based (V2I-based) traffic light detector to produce a V2I-based detection output, the V2I-based detection output having an associated second confidence level; via performing one of (1) selecting as a final traffic-light-detection output whichever of the sensor-based detection output and the V2I-based detection output has a higher associated confidence level and (2) generating the final traffic-light-detection output by fusing the sensor-based detection output and the V2I-based detection output using a first learning-based classifier; and controls the operation of the autonomous vehicle based, at least in part, on the final traffic-light-detection output (see entire Jin document, particularly abstract).

As per claims 2, 8 and 14, RAWASHDEH further discloses through the invention (see entire document) operational information of the SPAT-compliant message that comprises a current color of the traffic light, how long the traffic light will present the current color, and a next color of the traffic light (see entire document, particularly fig. 1, 4-6, Para [0014, 0037-0040, 0047-0049, 0054]).

As per claims 3, 9 and 15, RAWASHDEH does not explicitly disclose through the invention, or is missing first action and second action that control braking components of the vehicle, control engine components of the vehicle, control steering components of the vehicle, or send instructions via a communication network.
However, Jin, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in Para [0016, 0028, 0032, 0039, 0038, ], sensor-based traffic light detector that produces a sensor-based detection output, and the V2I-based traffic light detector that produces a V2I-based detection output; each of the two detection outputs that has an associated confidence level indicating how likely it is that the output in question is accurate and trustworthy; a fusion operation in the traffic light detection system that, depending on the particular embodiment: (1) selects as the final traffic-light-detection output whichever of the sensor-based detection output and the V2I-based detection output has the higher associated confidence level or (2) generates the final traffic-light-detection output by fusing the sensor-based detection output and the V2I-based detection output using a learning-based classifier; the traffic light detection system that can, via a control module, provide the final traffic-light-detection output to downstream control components of the vehicle (e.g., one or more autonomous driving modules) to control the operation of the autonomous vehicle (e.g., steering, acceleration, braking, etc.) based, at least in part, on the final traffic-light-detection output.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of RAWASHDEH by incorporating, applying and utilizing the above steps, technique and features as taught by Jin, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to control operation of an autonomous vehicle via traffic light detection at an intersection using a sensor-based traffic light detector to produce a sensor-based detection output, the sensor-based detection output having an associated first confidence level; via performing traffic light detection at the intersection using a vehicle-to-infrastructure-based (V2I-based) traffic light detector to produce a V2I-based detection output, the V2I-based detection output having an associated second confidence level; via performing one of (1) selecting as a final traffic-light-detection output whichever of the sensor-based detection output and the V2I-based detection output has a higher associated confidence level and (2) generating the final traffic-light-detection output by fusing the sensor-based detection output and the V2I-based detection output using a first learning-based classifier; and controls the operation of the autonomous vehicle based, at least in part, on the final traffic-light-detection output (see entire Jin document, particularly abstract).

As per claims 4, 10 and 16, RAWASHDEH further discloses through the invention (see entire document) comparing the contents of the SPAT-compliant message to the contents of the V2X-compliant messages that comprises determining whether one or more of movement, speed, acceleration, or location of the plurality of vehicles is consistent with contents of the SPAT-compliant message (see entire document, particularly fig. 2-3, 6, Para [0021-0022, 0030-0032, 0035, 0038, 0044-0045, 0051-0052]).

As per claims 5, 11 and 17, RAWASHDEH further discloses through the invention (see entire document) the vehicle as an automated vehicle or a semi-automated vehicle (see entire document, particularly fig. 1, Para [0028, 0056] – teaching auto-braking system 10, in numerous paragraphs through the invention; processing unit 20 of vehicle 12 that performs the Comfortable Emergency Brake (CEB) in two phases, an “Automated Comfortable Brake (ACB)” and a “full stop Automated Emergency Brake (AEB);” when the vehicle 12 is a fully-automated vehicle, the auto-braking system 10 that execute the CEB in any situations as long as at least Steps 130, 140 and 170 shown in FIG. 6 are met).

As per claims 6, 12 and 18, RAWASHDEH further discloses through the invention (see entire document) comparing the contents of the SPAT message to the contents of the V2X-compliant messages that comprises evaluating one or more of the movement of the plurality of vehicles, the acceleration of the plurality of vehicles, the position of the plurality of vehicles, or the speed of the plurality of vehicles (see entire document, particularly fig. 2-3, 6, Para [0021-0022, 0030-0032, 0035, 0038, 0044-0045, 0051-0052]).


	
Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662